Citation Nr: 1532454	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-17 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for residuals, fracture, left fifth metatarsal.

3.  Entitlement to service connection for lumbosacral strain, to include as secondary to residuals, fracture, left fifth metatarsal.

4.  Entitlement to service connection for chronic left knee strain.

5.  Entitlement to service connection for residuals of right knee, gunshot wounds, scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2010, the Veteran filed a timely Substantive Appeal (VA Form 9), and requested a hearing before the Board.  The Board notes that March 2010 and November 2011 rating decisions increased the ratings for the Veteran's PTSD to 30 percent and 70 percent respectively; however, as those awards do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
 
In a June 2015 written statement from the Veteran, he states that he requests withdrawal of his issues currently on appeal, and also requests that his hearing before the Board be cancelled.  See June 2015 Statement in Support of Claim (VA Form 21-4138).


FINDING OF FACT

In a June 2015 written statement from the Veteran, which includes his name and claim number, the Veteran withdrew his present appeal in its entirety.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to a rating in excess of 70 percent for PTSD, entitlement to an initial compensable rating for residuals of a fracture of the left fifth metatarsal, entitlement to service connection for lumbosacral strain (to include as secondary to residuals of a fracture of the left fifth metatarsal), entitlement to service connection for chronic left knee strain, and entitlement to service connection for residuals of right knee gunshot wounds and scars have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran has withdrawn all of the issues on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable claim number, and a statement that the appeal is being withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b)(1) (2014).   Withdrawal may be made by the appellant or by the appellant's authorized representative.  38 C.F.R. § 20.204(a) (2014).  

The Veteran's June 2015 letter is in writing and includes his name, claim number, and a statement expressing his wish to withdraw his issues currently on appeal.  The Board finds that the Veteran's use of "issues" is sufficient to indicate that he is withdrawing the appeal in its entirety.  The Board has not yet issued a decision on these claims.  Accordingly, the criteria are met for withdrawal of all of the claims on appeal.   38 C.F.R. § 20.204 (2014).  
When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in this circumstance, dismissal of the pending appeal is appropriate. See 38 U.S.C.A. § 7105(d) (West 2014).

Accordingly, the claims on appeal, namely, entitlement to a rating in excess of 70 percent for PTSD, entitlement to an initial compensable rating for residuals of a fracture of the left fifth metatarsal, entitlement to service connection for lumbosacral strain (to include as secondary to residuals of a fracture of the left fifth metatarsal), entitlement to service connection for chronic left knee strain, and entitlement to service connection for residuals of right knee gunshot wounds and scars, are dismissed.  Id.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is dismissed.

Entitlement to an initial compensable rating for residuals, fracture, left fifth metatarsal is dismissed.

Entitlement to service connection for lumbosacral strain, to include as secondary to residuals, fracture, left fifth metatarsal is dismissed.

Entitlement to service connection for chronic left knee strain is dismissed.

Entitlement to service connection for residuals of right knee, gunshot wounds, scars is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


